Citation Nr: 0020143	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-08 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for lichen 
planus of the oral mucosa.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 1995, the RO 
denied service connection for hearing loss, a "busted" ear 
drum, a bilateral leg wound, wounds to the face, bilateral 
eye scarring and lichen planus.  At the same time, the RO 
granted service connection for post-traumatic stress disorder 
(PTSD) and for scars of the right calf, below the left knee, 
and left side of the chin.  The veteran submitted a notice of 
disagreement with the denial of service connection for lichen 
planus and also with the initial 10 percent disability 
evaluation assigned for PTSD.  By rating decision dated in 
June 1996, the RO granted an increased rating to 50 percent 
for PTSD.  In a statement received at the RO in July 1996 the 
veteran reported that he was satisfied with the 50 percent 
disability evaluation, so the issue of an increase is no 
longer on appeal.  

By rating decision dated in June 1999, the RO granted service 
connection for lichen planus, oral mucosa, as secondary to 
service-connected PTSD on the basis of aggravation and 
evaluated the disability as 10 percent disabling.  The 
veteran subsequently perfected an appeal as to the rating 
assigned for lichen planus.  This issue was originally before 
the Board in April 1998 at which time it was remanded for 
additional evidentiary development.  


REMAND

On a VA Form 9 that was received at the RO in November 1999, 
the veteran checked the box indicating he desired a hearing 
at the local VA office before a Member or Members of the 
Board.  He annotated the form "to include a live video 
teleconference."  On a different VA Form 9 that was also 
received in November 1999, the veteran again indicated that 
he wanted a Board hearing at the RO, with the annotation as 
to a videoconference hearing.  In a forwarding statement of 
November 1999 the representative noted that the veteran had 
requested a Travel Board hearing or a videoconference 
hearing.  It does not appear that any action was taken to 
afford the veteran the hearing he requested and despite some 
subsequent indications that he wanted his case to be sent to 
the Board, he did not withdraw his request for Travel 
Board/videoconference hearing.  Thus, it appears the claims 
files were sent to the Board prematurely.  A hearing on 
appeal must be granted when, as in this case, an appellant 
expresses a desire for a hearing.  38 C.F.R. § 20.700(a) 
(1999).  

On the second VA Form 9 which was received at the Board in 
November 1999, the veteran reported that he had received 
treatment for his lichen planus in June and October 1999 at 
the VA dental clinic in Long Beach, California.  Such records 
have not been associated with the claims file.  

Accordingly, the case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO's attention is directed to the 
veteran's reference to having received 
treatment for his lichen planus in June 
and October 1999 at the VA dental clinic 
in Long Beach, California.  It is 
suggested that any relevant outstanding 
VA dental treatment records be obtained 
and associated with the file.   

3.  The RO should clarify whether the 
veteran wants an in-person Travel Board 
hearing or a videoconference hearing with 
a board Member.  He should then be 
scheduled for whatever type of hearing he 
desires.   

Thereafter, the case should be returned to the Board, if in 
order, and following compliance with any applicable appellate 
procedures.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

